                                                                 FILED IN ~PEN COURT
                                                                 ON     C2,1qldD'6'(2,tLl.
                                                                      Peter A. Moore, Jr., Clerk   ·
                                                                      US District Court
                                                                      Eastern District of NC

                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                             · No.6=20,c~-3CJL}-1 D(q)

INRE:
  I
                                             )
                                             )
                                             )      ORDERTO SEAL
ONE-COUNT                                    )      INDICTMENT
INDICTMENT PRESENTED ON                      )
AUGUST 19, 2020 (J.L.C.-T.)                  )

      Upon motion of the United States, it is hereby ORDERED that the Indictment

in the above-captioned case, returned by the Federal Grand Jury on August 19, 2020,

be sealed.

      It is FURTHER ORDERED that the Clerk may temporarily unseal the

Indictment for the purposes of issuing an arrest warrant for the defendant and to

provide copies of the Indictment to the United States Attorney, Homeland Security

Investigations, and the United States Probation Office.

      It is FURTHER ORDERED that the Clerk unseal and publish the captioned

Indictment when the defendant is apprehended or upon motion of the United States

Attorney, whichever event occurs first.

      This the. {   l(.   day of · ~ { , 2020.




                                                                         EJUDGE




             Case 5:20-cr-00394-D Document 3 Filed 08/19/20 Page 1 of 1
